         Case 4:18-cv-03451-JST Document 81-1 Filed 06/10/20 Page 1 of 4




 1 BROWNE GEORGE ROSS LLP
   Keith J. Wesley (State Bar No. 229276)
 2   kwesley@bgrfirm.com
   Matthew L. Venezia (State Bar No. 313812)
 3   mvenezia@bgrfirm.com
   2121 Avenue of the Stars, Suite 2800
 4 Los Angeles, California 90067
   Telephone: (310) 274-7100
 5 Facsimile: (310) 275-5697

 6 Attorneys for Plaintiff
   Atari Interactive, Inc.
 7

 8                                  UNITED STATES DISTRICT COURT

 9                     NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

10

11 ATARI INTERACTIVE, INC.,                      Case No. 4:18-cv-03451-JST
                                                 [Related to Case Nos. 3:18-cv-03843-JST; 3:18-
12                     Plaintiff,                cv-04115; 4:18-cv-04949-JST; and 4:19-cv-
                                                 00264-JST]
13               vs.

14 REDBUBBLE, INC.,                              DECLARATION OF KEITH J. WESLEY IN
                                                 SUPPORT OF ATARI INTERACTIVE,
15                     Defendant.                INC.’S OPPOSITION TO REDBUBBLE,
                                                 INC.’S MOTION FOR SUMMARY
16                                               JUDGMENT AND REPLY IN SUPPORT OF
     AND RELATED ACTIONS                         ITS MOTION FOR SUMMARY JUDGMENT
17
                                                 Judge:    Hon. Jon S. Tigar
18                                               Date:     July 15, 2020
                                                 Time:     2:00 p.m.
19                                               Crtrm.:   6 - 2nd Flr.

20

21

22

23

24

25

26
27

28   1590799.1                                                        Case No. 4:18-cv-03451-JST
       DECLARATION OF KEITH J. WESLEY IN SUPPORT OF ATARI INTERACTIVE, INC.’S OPPOSITION TO
                 REDBUBBLE, INC.’S MOTION FOR SUMMARY JUDGMENT AND REPLY
                       IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
         Case 4:18-cv-03451-JST Document 81-1 Filed 06/10/20 Page 2 of 4




 1                                 DECLARATION OF KEITH J. WESLEY
 2              I, Keith J. Wesley, declare and state as follows:

 3              1.     I am an attorney at law, duly admitted to practice before this Court and all courts of

 4 the State of California. I am a partner with Browne George Ross LLP, counsel of record for

 5 Plaintiff Atari Interactive, Inc. (“Atari”) in this matter. I have firsthand, personal knowledge of the

 6 facts set forth below and if called as a witness could and would competently testify thereto.

 7              2.     On December 10, 2019, I took the deposition of Redbubble, Inc.’s (“Redbubble”)

 8 Chief Supply Chain Officer Arnaud Deshais. True and correct copies of the cited portions from

 9 Mr. Deshais’ transcript are attached hereto as “Exhibit A.”

10              3.     On December 11, 2019, I took the deposition of Redbubble’s Head of Marketplace

11 Integrity Jenny Greenhough. True and correct copies of the cited portions from Ms. Greenhough’s

12 transcript are attached hereto as “Exhibit B.”

13              4.     On December 12, 2019, I took the deposition of Redbubble’s Asst. General

14 Counsel James Toy, both in his individual capacity and as 30(b)(6) designee for Redbubble. True

15 and correct copies of the cited portions from Mr. Toy’s transcript and the exhibits thereto are

16 attached hereto as “Exhibit C.” (Private customer information contained in Exhs. 1024 & 1025

17 has been redacted per agreement with Redbubble.)

18              5.     I am also lead counsel for Y.Y.G.M. SA d.b.a. Brandy Melville in the matter
19 captioned Y.Y.G.M. SA d.b.a. Brandy Melville v. Redbubble, Inc., Case No. 2:19-cv-04618-RGK

20 (JPRx) in the Central District of California. In the Brandy Melville case, Redbubble served my

21 office with a copy of a rebuttal expert report by Michael Masnick. True and correct copies of the

22 relevant portions from this expert report are attached hereto as “Exhibit D.”

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 /1590799.1
      //
                                               -1-                    Case No. 4:18-cv-03451-JST
       DECLARATION OF KEITH J. WESLEY IN SUPPORT OF ATARI INTERACTIVE, INC.’S OPPOSITION TO
                 REDBUBBLE, INC.’S MOTION FOR SUMMARY JUDGMENT AND REPLY
                       IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
         Case 4:18-cv-03451-JST Document 81-1 Filed 06/10/20 Page 3 of 4




 1               Executed this 10th day of June 2020, at Los Angeles, California.

 2               I declare under penalty of perjury under the laws of the United States of America that the

 3 foregoing is true and correct.

 4

 5

 6

 7
                                                           Keith J. Wesley
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28   1590799.1
                                               -2-                    Case No. 4:18-cv-03451-JST
       DECLARATION OF KEITH J. WESLEY IN SUPPORT OF ATARI INTERACTIVE, INC.’S OPPOSITION TO
                 REDBUBBLE, INC.’S MOTION FOR SUMMARY JUDGMENT AND REPLY
                       IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
         Case 4:18-cv-03451-JST Document 81-1 Filed 06/10/20 Page 4 of 4




 1                                         CERTIFICATE OF SERVICE
 2               I hereby certify that on this 10th day of June, 2020, I electronically filed the foregoing

 3 DECLARATION OF KEITH J. WESLEY IN SUPPORT OF ATARI INTERACTIVE,

 4 INC.’S OPPOSITION TO REDBUBBLE, INC.’S MOTION FOR SUMMARY JUDGMENT

 5 AND REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT with the

 6 Clerk of the Court using the CM/ECF system which will send notification of such filing to the

 7 following:

 8                                                 SERVICE LIST
 9                                   Atari Interactive, Inc. v. Redbubble Inc.
                        U.S.D.C. N.D. CA, Oakland Division Case No. 4:18-CV-03451-JST
10                          [Related to Case Nos. 3:18-cv-03843-JST; 3:18-cv-04115;
                                   4:18-cv-04949-JST; and 19-cv-00264-JST]
11

12         Kenneth B. Wilson                                    Attorneys for Defendant
           COASTSIDE LEGAL                                      Redbubble, Inc.
13         455 1st Avenue
           Half Moon Bay, CA 94019
14         Tel: (650)440-4211
           Fax: (650)440-4851
15         ken@coastsidelegal.com

16         Jonathan M. Masur                                    Attorneys for Defendant
           Zachary S. Davidson                                  Redbubble, Inc.
17         ZUBER LAWLER &
             DEL DUCA LLP
18         2000 Broadway Street, Suite 154
           Redwood City, California 94063
19         Telephone: (650) 434-8538
           Email: jmasur@zuberlawler.com
20                 zdavidson@zuberlawler.com

21                   Debora Sanfelippo
                     dsanfelippo@zuberlawler.com
22

23

24

25

26                                                          Andrea A. Augustine
27

28   1590799.1
                                               -3-                    Case No. 4:18-cv-03451-JST
       DECLARATION OF KEITH J. WESLEY IN SUPPORT OF ATARI INTERACTIVE, INC.’S OPPOSITION TO
                 REDBUBBLE, INC.’S MOTION FOR SUMMARY JUDGMENT AND REPLY
                       IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
